The opinion of the court was delivered by
Barrett, J.
The development and application of the law of the subject in Patnote v. Sanders, 41 Vt. 66, render needless any extended treatment of it in deciding the present case. The plaintiff before leaving apprised the defendant of his intention to leave, and of the reason for so doing. It seems to us that the report shows that not only the defendant did not deny the existence of the reason, nor make any intimation of objection to the plaintiff’s leaving, but gave the plaintiff warrantable ground for “ supposing that the defendant consented thereto.” The defendant’s book of credits to the plaintiff, what he said to the plaintiff about settling, and the proposition to pay the $7.22, countervail all idea on the part of the defendant of a forfeiture of wages earned by the plaintiff. The utmost that had occurred to the mind of the defendant or his attorneys up to the time of the at*346tempted settlement with Mr. Palmer was, that defendant should be allowed $50 by way of offset or recoupment for damage caused to him by plaintiff’s leaving. Whether he should be allowed on that score, depends on what the plaintiff warrantably supposed and understood as to his having the assent of the defendant to his proposal to leave. As the plaintiff was warranted in supposing that he had such assent, and the defendant made no suggestion of any claim for damage by reason of his leaving at that time, nor on the next day, nor till it was made by Mr. Palmer some ten days afterwards, we think the defendant cannot stand on such claim as a ground for withholding from the plaintiff compensation, pro rata, for the time he served him. The legal idea in this respect, as well as the common sense idea, is sufficiently shown in the judgment of the court in Rogers v. Steele, 24 Vt. 513.
Judgment is reversed, and judgment is rendered for the plaintiff for $60.22, and interest from date of report.